                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


Hector C., 1                                                           Civ. No. 20-1914 (SRN/LIB)

                          Petitioner,
        vs.                                                                              ORDER

Immigration and Customs Enforcement, et al.,

                          Respondents.



        This matter is before the Court on Petitioner’s Petition for a Writ of Habeas Corpus [Doc.

No. 1] and a Report and Recommendation of United States Magistrate Judge Leo I. Brisbois dated

April 16, 2021. No objections to the Report and Recommendation have been filed in the time

period permitted. Accordingly, IT IS HEREBY ORDERED that:

        1.       Hector C.’s Petition for Writ of Habeas Corpus, [Docket No. 1], is DENIED as

                 moot; and

        2.       This matter is DISMISSED without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


                                                              BY THE COURT:

DATED: April 30, 2021                                         s/Susan Richard Nelson
                                                              SUSAN RICHARD NELSON
                                                              United States District Judge




1
 This District has adopted the policy of using only the first name and last initial of any nongovernmental parties in
immigration matters such as the present matter. Accordingly, where the Court refers to Petitioner by his name only
his first name and last initial are provided.
